                   Case 3:18-cr-00119-RS Document 353 Filed 05/24/21 Page 1 of 4



   STEPHANIE M. HINDS (CABN 154284)
 1 Acting United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Criminal, Division Chief
 3
   ANDREW M. SCOBLE (CABN 124940)
 4 RICHARD EWENSTEIN (CABN 294649)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        Fax: (415) 436-7234
          Email: andrew.scoble@usdoj.gov
 8        Email: richard.ewenstein@usdoj.gov
 9 Attorneys for United States of America

10
                                        UNITED STATES DISTRICT COURT
11
                                      NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN FRANCISCO DIVISION
13

14                                                       )
     UNITED STATES OF AMERICA,                           ) No.: CR 18-0119-RS
15                                                       )
               Plaintiff,                                )
16                                                       ) STIPULATION AND
         v.                                              ) PROTECTIVE ORDER
17                                                       )
     JONATHAN AGUILAR, et al.,                           )
18                                                       )
              Defendant.                                 )
19                                                       )
20
                                                     STIPULATION
21
              It is hereby STIPULATED by the parties, through undersigned counsel, that:
22
              1.       Any medical records, including but not limited to hospital records and medical examiner
23
                       reports, related to any victim, whether alive or deceased, produced by the government to
24
                       defense counsel in this case shall be used solely for the preparation of defendants’
25
                       defenses. Such records shall not be further disseminated or copied absent further order of
26
                       the Court, except that defense counsel may provide copies to their paralegals, retained
27
                       experts, and investigators. No person other than defense counsel of record and their
28
     STIP. PROT. ORDER                                   1
     CR 18-0119 RS
               Case 3:18-cr-00119-RS Document 353 Filed 05/24/21 Page 2 of 4




 1                paralegals, retained experts, and investigators shall view such records absent further order

 2                of the Court. The parties agree that all records produced within the Bates range

 3                “MEDICAL” shall be governed by this paragraph.

 4        2.      The 2013 San Francisco Police Department Informant Management Manual, produced by

 5                the government at Bates range SFPD-00000029 – 58, shall be used solely for the

 6                preparation of defendants’ defenses and shall not be further disseminated or copied

 7                absent further order of the Court. No person other than defense counsel of record shall

 8                view this manual absent further order of the Court.

 9        3.      Should defense counsel wish to submit to the Court in unredacted format copies of any

10                materials governed by Paragraphs 1 or 2, above, defense counsel shall do so only in an

11                “under seal” filing.

12         IT IS SO STIPULATED.
13

14 Dated: May 20, 2021                                   STEPHANIE M. HINDS
                                                         Acting United States Attorney
15

16                                                 By:          /s/
                                                         ANDREW M. SCOBLE
17                                                       RICHARD EWENSTEIN
                                                         Assistant United States Attorneys
18

19 Dated: May 20, 2021                                         /s/
20                                                       MARTHA BOERSCH
                                                         Counsel for Jonathan Aguilar
21

22 Dated: May 20, 2021                                          /s/
                                                         JULIA MEZHINSKY JAYNE
23                                                       Counsel for Juan Carlos Gallardo

24 Dated: May 20, 2021                                          /s/
                                                         HARRIS BRUCE TABACK
25                                                       Counsel for Orlando Carlos Hernandez

26 Dated: May 20, 2021                                        /s/
                                                         MARK GOLDROSEN
27                                                       PAM HERZIG
                                                         DONALD KNIGHT
28                                                       AMY P. KNIGHT
     STIP. PROT. ORDER                              2
     CR 18-0119 RS
              Case 3:18-cr-00119-RS Document 353 Filed 05/24/21 Page 3 of 4



                                                Counsel for Michael Rebolledo
 1

 2 Dated: May 20, 2021                                /s/
                                                GEORGE C. BOISSEAU
 3                                              Counsel for Mario Reyes
 4 Dated: May 20, 2021                                 /s/
 5                                              SHAFFY MOEEL
                                                JAMES S. THOMSON
 6                                              Counsel for Eddy Urbina

 7
     Dated: May 20, 2021                              /s/
 8                                              ETHAN A. BALOGH
                                                Counsel for Weston Venegas
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. PROT. ORDER                      3
     CR 18-0119 RS
              Case 3:18-cr-00119-RS Document 353 Filed 05/24/21 Page 4 of 4



                                            PROTECTIVE ORDER
 1
          Based upon the above Stipulation, THE COURT ORDERS THAT:
 2
          1. Any medical records, including but not limited to hospital records and medical examiner
 3
              reports, related to any victim, whether alive or deceased, produced by the government to
 4
              defense counsel in unredacted format in this case, including but not limited to all records
 5
              produced within the Bates range “MEDICAL” shall be used solely for the preparation of
 6
              defendants’ defenses. Such records shall not be further disseminated or copied absent further
 7
              Order of the Court, except that defense counsel may provide copies to their paralegals,
 8
              retained experts, and investigators. No person other than attorneys of record and their
 9
              paralegals, retained experts, and investigators shall view such records absent further order of
10
              the Court.
11
          2. The 2013 San Francisco Police Department Informant Management Manual, produced by the
12
              government at Bates range SFPD-00000029 – 58, shall be used solely for the preparation of
13
              defendants’ defenses and shall not be further disseminated or copied absent further order of
14
              the Court. No person other than defense counsel of record shall view this manual absent
15
              further order of the Court.
16
          3. Should defense counsel wish to submit to the Court in unredacted format copies of any
17
              materials governed by Paragraphs 1 or 2, above, defense counsel shall do so only in an “under
18
              seal” filing.
19

20
           IT IS SO ORDERED.
21
     DATED: 5/24/2021
22                                                               HON. RICHARD SEEBORG
                                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
     STIP. PROT. ORDER                               4
     CR 18-0119 RS
